     Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 1 of 16




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Davida Jackson,

                        Plaintiff,
                                       Case No. 1:20-cv-859-MLB
v.

Norfolk Southern Railway
Company,

                        Defendant.

________________________________/

                           OPINION & ORDER

     Plaintiff Davida Jackson sued her former employer, Defendant

Norfolk Southern Railway Company, asserting four claims: (1) due

process violations; (2) breach of contract and violation of Defendant’s

FMLA policy; (3) age and race discrimination; and (4) intentional

infliction of emotional distress (“IIED”). (Dkt. 18-1.) Defendant moved

to dismiss.   (Dkt. 31.)   The Magistrate Judge issued a Report and

Recommendation (“R&R”), saying Defendant’s motion be granted in part

and denied in part. (Dkt. 37.) Plaintiff filed no objections, but Defendant

objected to the partial denial of its motion. (Dkt. 39.) After conducting a
     Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 2 of 16




de novo review of the portions of the R&R to which Defendant specifically

objects and a plain error review of the rest, the Court overrules

Defendant’s objections and adopts the R&R in its entirety.

I.   Background

     Plaintiff (a white female) worked as an accountant in Defendant’s

Waybill Processing Department since August 31, 1999. (Dkt. 18-1 ¶ 11.)

Angela Fields (a white female) and Greg Ausborn (a white male) were,

respectively, her immediate supervisor and department manager. (Id.

¶ 12.)   On May 12, 2017, Defendant received Plaintiff’s request for

intermittent FMLA leave for health conditions. (Id. ¶ 13.) The terms of

the leave stipulated one day per doctor appointment every four to six

months. (Id.) The certified leave period ran from May 1, 2017 through

April 30, 2018. (Id.) On August 11, 2017, Plaintiff reported to work at

6:00 a.m. before realizing she had a doctor’s appointment at 9:30 a.m.

that same morning. (Id. ¶ 14.) She contacted Ms. Fields via email and

requested FMLA leave for the appointment. (Id.) Ms. Fields approved

the request, and Plaintiff left work at 9:00 a.m. (Id.) After that, Ms.

Fields contacted the Norfolk Police Department to requested Police




                                     2
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 3 of 16




Investigator D. J. Hill follow Plaintiff and videotape her activity. (Id.

¶ 15.)

     On August 25, 2017, Mr. Ausborn confronted Plaintiff while she

was with several co-workers, told her to get her personal items and leave

the building, and explained she was being “dismissed from all service at

Norfolk Southern Railway Company” for failing to comply with a June 5,

2017 letter regarding FMLA and for engaging in conduct unbecoming of

an employee. (Id. ¶ 16.) He further said Plaintiff had “marked off” work

under false pretenses by making an untruthful statement in an email

sent on August 11, 2017 requesting leave to attend a doctor’s

appointment. (Id.) At the same time, Mr. Ausborn gave Plaintiff a letter

dated August 25, 2017 which provided the same basis for dismissal. (Id.

¶ 17.) At that time, Plaintiff had not yet received the June 5, 2017 letter

alluded to by Defendant and did not know what it said. (Id.)

     On August 28, 2017, Plaintiff requested a grievance hearing to

challenge the termination as unfair, unlawful, and contrary to the facts.

(Id. ¶ 18.)   Mr. Ausborn received the request and scheduled an “on

property” hearing for September 5, 2017. (Id. ¶ 19.) The notice of hearing

alleged Plaintiff lied about having a doctor’s appointment and failed to



                                    3
      Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 4 of 16




comply with the provision of the June 5, 2017 letter (which Plaintiff still

had not receive).     (Id. ¶ 20.)   Kelli Bates, Director of Defendant’s

Customer Accounting Department, presided over the hearing. (Id. ¶ 21.)

Defendant’s witnesses were Mr. Ausborn and his assistant, Danielle

Lewis. (Id.) No discovery was conducted, and Defendant’s entire case

was based on Mr. Ausborn’s recount of a hearsay declaration by Police

Investigator J.D. Hill. (Id. ¶ 23.) On January 27, 2020, Plaintiff received

a letter containing the final decision of the Railway Arbitration Panel

denying her relief. (Id. ¶ 5.) Plaintiff filed no EEOC complaint. (Id. ¶ 6.)

      Plaintiff sued asserting four claims: (1) due process violations;

(2) breach of contract and violation of Defendant’s FMLA policy; (3) age

and race discrimination; and (4) IIED. (Id. ¶¶ 24–74.) Defendant moved

to dismiss. (Dkt. 31.) The Magistrate Judge issued an R&R, saying all

Plaintiff’s claims should be dismissed except her FMLA claim. (Dkt. 37.)

II.   Standard of Review

      The district court must “conduct[] a plain error review of the

portions of the R&R to which neither party offers specific objections and

a de novo review of the Magistrate Judge’s findings to which [a party]

specifically objects.” United States v. McIntosh, No. 1:18-cr-00431, 2019



                                      4
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 5 of 16




WL 7184540, at *3 (N.D. Ga. Dec. 26, 2019); accord 28 U.S.C. § 636(b)(1)

(“[T]he court shall make a de novo determination of those portions of the

[R&R] to which objection is made.”); United States v. Slay, 714 F.2d 1093,

1095 (11th Cir. 1983) (per curiam) (explaining that plain error review is

appropriate in absence of objection).       “Parties filing objections to a

magistrate’s [R&R] must specifically identify those findings objected to.

Frivolous, conclusive, or general objections need not be considered by the

district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988).

After conducting the required review, “the court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1).

III. Discussion

     A.    Due Process

     Plaintiff alleges Defendant violated her due process rights (as

provided in a Collective Bargaining Agreement) when it terminated her

for failing to comply with the “mark off” provisions of an unsigned letter

and for lying about a doctor’s appointment. (Dkt. 18-1 ¶¶ 25–27.) She

alleges she challenged her termination and expected a fair and impartial

hearing, but Defendant presented no witnesses who testified based on



                                    5
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 6 of 16




personal knowledge. (Id. ¶¶ 28–32.) The Magistrate Judge recommends

dismissing Plaintiff’s due process claim because Plaintiff failed to allege

Defendant is a government actor and because any allegations related to

violations of the Collective Bargaining Agreement (“CBA”) are preempted

by the Railway Labor Act (“RLA”). (Dkt. 37 at 16–18.)

     The Court finds no plain error in this recommendation because

Defendant is a private corporation, Plaintiff complains about Defendant’s

unfair conduct at a private hearing, and due process protections apply

only against government actors. See Davis v. Prudential Sec., Inc., 59

F.3d 1186, 1190 (11th Cir. 1995) (“[I]t is axiomatic that constitutional due

process protections ‘do not extend to private conduct abridging individual

rights.’” (citing Nat’l Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179,

191 (1988)); see also Etkind v. Suarez, 519 S.E.2d 210, 214 (Ga. 1999)

(“[T]he Due Process Clause of the Georgia Constitution . . . only protects

Georgia citizens against state action, and does not affect the conduct of

other private individuals.”); Geddes v. Am. Airlines, Inc., 321 F.3d 1349,

1351 (11th Cir. 2003) (“The RLA establishes a mandatory framework for

the resolution of ‘minor disputes’ over the interpretation of collective

bargaining agreements” and reserves their adjudication solely to boards



                                     6
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 7 of 16




of adjustment); Kozy v. Wings W. Airline, Inc., No. C-94-1678, 1995 WL

32915, at *3 (N.D. Cal. Jan. 25, 1995) (stating there “is no question that

these causes of action are considered ‘minor disputes’ under the RLA”),

aff’d and remanded Kozy v. Wings W. Airlines, Inc., 89 F.3d 635 (9th Cir.

1996).

     B.    Breach of Contract and FMLA Violation

     In her second count, Plaintiff alleges her unlawful termination

constituted a breach of the CBA and a violation of Defendant’s FMLA

policy. (Dkt. 18-1 ¶¶ 33–46.) Plaintiff claims she requested FMLA leave

for the 9:30 a.m. doctor’s appointment and that her supervisor approved

the leave without asking when she would return to work. (Id. ¶¶ 36–37.)

She contends she never received any warning from Defendant for prior

mark-off times. (Id. ¶¶ 39, 44.) The Magistrate Judge recommends

dismissing Plaintiff’s breach of CBA claim, but allowing her FMLA claim

to survive. (Dkt. 37 at 18–20.) The Court finds no plain error in the

conclusion Plaintiff’s CBA claim should be dismissed because—as

Magistrate Judge Baverman concluded—any such claim is preempted by

the RLA. See Geddes, 31 F.3d at 1351; Kozy, 1995 WL 32915, at *3. As

to the survival of Plaintiff’s FMLA claim, Defendant objects, contending



                                    7
     Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 8 of 16




no FMLA cause of action was pled. (Dkt. 39 at 1.) Defendant argues

count two mentions Plaintiff was approved for FMLA leave, but centers

on the circumstances of her termination and apparent lack of due process

in the aftermath of her termination. (Id. at 2.) Defendant contends the

complaint does not put it on notice of the legal basis or facts that support

either an interference or a retaliation claim under the FMLA. (Id.)

      A civil complaint filed in federal court must contain “a short and

plain statement of the claim showing that the pleader is entitled to

relief.”   Fed. R. Civ. P. 8(a)(2).   “Under well-settled Supreme Court

precedent, this means that ‘a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1358 (11th

Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Because

the Federal Rules embody the concept of liberalized ‘notice pleading,’ a

complaint need contain only a statement calculated to ‘give the defendant

fair notice of what the plaintiff’s claim is and the grounds upon which it

rests.’” United States v. Baxter Intern., Inc., 345 F.3d 866, 881 (11th Cir.

2003) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).




                                      8
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 9 of 16




     Plaintiff’s second count is titled “Plaintiff’s unlawful termination by

Defendant’s [sic] constituted a breach of the CBA and a violation of

Norfolk Southern FMLA Policy and Procedure as outlined in Norfolk

Southern Corporation’s FMLA fact sheet for agreement employees.”

(Dkt. 18-1 at 10.) In count two, Plaintiff cites Defendant’s fact sheet for

the allegation that “FMLA is enforced, including investigation of

complaints, by the U.S. Labor Department’s Employment Standards

Administration, Wage and Hour Division. . . . An eligible employee

may . . . bring a private civil action against an employer for violations.”

(Dkt. 18-1 ¶ 35.) Plaintiff alleges on the morning of August 11, 2017, she

realized she had a doctor’s appointment and notified her immediate

supervisor who approved the request. (Id. ¶¶ 36–37.) Plaintiff again

cites Defendant’s fact sheet for the allegation that “[i]t is unlawful for an

employer, to DISCHARGE or DISCRIMINATE against an individual for

opposing any practice, or because of involvement in any proceeding,

related to FMLA.” (Id. ¶ 38.) Plaintiff alleges Defendant’s action in

terminating her was in breach of the CBA as well as the standards set

forth in the Department of Labor, Wage, and Hour Division. (Id. ¶ 45.)

While Plaintiff never cites the FMLA statute, she specifically alleges



                                     9
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 10 of 16




Defendants breached the CBA and the Department of Labor, Wage, and

Hour standards.     (Id.)   Throughout count two, Plaintiff repeatedly

mentions the FMLA, yet Defendant never addresses the FMLA in its

motion to dismiss. (Compare Dkt. 18-1 ¶¶ 35, 38, 46, with Dkt. 31.)

While Plaintiff’s FMLA claim is not entirely clear from her complaint, the

complaint sufficiently puts Defendant on notice of Plaintiff’s FMLA claim

and the supporting facts.

     “[T]he   FMLA     prohibits   employers    from    interfering   with,

restraining, or denying ‘the exercise of or the attempt to exercise’ any

rights guaranteed under the Act.” McCarroll v. Somerby of Mobile, LLC,

595 F. App’x 897, 900 (11th Cir. 2014) (quoting 29 U.S.C. § 2615(a)(1)).

The Eleventh Circuit has recognized two types of claims under the

FMLA. First, the FMLA “protects employees against interference with

the exercise or attempted exercise of their substantive rights under the

statute.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1247 (11th

Cir. 2015). “To state a claim of interference, the employee must allege

[s]he was entitled to a benefit under the FMLA and was denied that

benefit.” Id. Second, an employee may assert a claim for retaliation—an

allegation that the “employer discriminated against [the employee]



                                    10
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 11 of 16




because [s]he engaged in an activity protected by the [FMLA].” Pereda

v. Brookdale Senior Living Cmtys., Inc., 666 F.3d 1269, 1272 (11th Cir.

2012).    Plaintiff alleges she sought and received intermittent FMLA

leave, she tried to use that leave to attend a doctor’s appointment, and

she was wrongfully terminated based on using the leave.           Plaintiff

articulated an FMLA claim.       The Court thus overrules Defendant’s

objection and adopts the R&R.

     C.     Discrimination

     In her third count, Plaintiff alleges she was unlawfully terminated

as pretext to cover Defendant’s illegal motive of race and age

discrimination.    (Dkt. 18-1 ¶¶ 47–68.)       Plaintiff alleges she had

outstanding accomplishments as an employee but was denied a position

because she did not have a college education. (Id. ¶ 49.) She alleges

Defendant’s stated reason for firing her (lying about a doctor’s

appointment) was pretext to cover Defendant’s illegal age discrimination.

(Id. ¶ 51.) Plaintiff also alleges she was racially discriminated against

because she was dating a black man. (Id. ¶ 54.) She contends her

meeting her black fiancée for lunch, as witnessed by an investigator,

“triggered rage and urgency” for her termination.        (Id. ¶ 63.)      The



                                    11
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 12 of 16




Magistrate Judge recommends dismissing Plaintiff’s discrimination

claim for lack of EEOC exhaustion. (Dkt. 37 at 20–23.) The Court finds

no plain error because Plaintiff admits she never filed a charge of

discrimination with the EEOC. See Wilkerson v. Grinnell Corp., 270 F.3d

1314, 1317 (11th Cir. 2001) (administrative exhaustion is required for

Title VII claims); Rizo v. Ala. Dep’t of Hum. Res., 228 F. App’x 832, 835

(11th Cir. 2007) (per curiam) (administrative exhaustion is required for

ADEA claims). The requirements for administrative exhaustion include

filing a charge of discrimination with the EEOC within 180 days of the

alleged discriminatory employment practice. Rizo, 228 F. App’x at 835.

     Plaintiff admits she did not file a charge of discrimination with the

EEOC but claims her 180-day time period was equitably tolled. “The

general test for equitable tolling requires the party seeking tolling to

prove (1) that [she] has been pursuing [her] rights diligently, and (2) that

some extraordinary circumstance stood in [her] way and prevented

timely filing.” Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 972

(11th Cir. 2016). This means equitable tolling can apply to toll “Title

VII’s statute of limitations period until the date a plaintiff ‘knew or

reasonably should have known that she was being discriminated



                                    12
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 13 of 16




against.’” Thomas v. Bed Bath & Beyond, Inc., 508 F. Supp. 2d 1264,

1277 (N.D. Ga. 2007) (quoting Carter v. West Pub. Co., 225 F.3d 1258,

1265 (11th Cir. 2000)). Plaintiff, relying on Reeb v. Economic Opportunity

Atlanta, Inc., 516 F.2d 924 (5th Cir. 1975), alleges her obligation to file

an EEOC charge was not triggered because she had no reason to believe

unlawful discrimination occurred. (Dkt. 18-1 ¶ 6.) But Reeb “involved

active deception by the employer.” Villarreal, 839 F.3d at 958. Because

Plaintiff does not allege Defendant actively misled her, she must meet

the general test—diligence and extraordinary circumstances. Id.

     Plaintiff included Title VII and ADEA claims in her complaint, thus

becoming aware of the alleged discrimination before filing suit. Yet

Plaintiff does not explain why she failed to file an EEOC charge at that

point. The complaint also alleges acts of discrimination while Plaintiff

was employed with Defendant. (Dkt. 18-1 ¶¶ 55 (alleging that in 2016

her manager berated her and said her doctor was not bona fide because

he was black), 50 (alleging that in 2016 one of Defendant’s employees told

a union representative that “we need to get rid of some of these old

people”).)   These facts would indicate to a person with a reasonably

prudent regard to her rights that her allegedly wrongful termination was



                                    13
    Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 14 of 16




discriminatory. See Sturniolo v. Sheaffer, Eaton, Inc., 15 F.3d 1023, 1025

(11th Cir. 1994) (the timely filing period “does not start to run until the

facts which would support a charge of discrimination are apparent or

should be apparent to a person with a reasonably prudent regard for his

rights”). The Court sees no error in the Magistrate Judge’s conclusion

Plaintiffs Title VII and ADEA discrimination claims are subject to

dismissal for lack of exhaustion.

     D.    Intentional Infliction of Emotional Distress

     In her final count, Plaintiff alleges an IIED claim because of her

wrongful termination “without cause” and by “falsely accusing her of

lying and failing to comply with an unsigned letter.” (Dkt. 18-1 ¶¶ 69–

74.) She contends Defendant’s actions were strictly pretext, she was

terminated in a humiliating way and escorted out of the building, and

Defendant’s acts and omissions were intentional, malicious, and in

reckless disregard of her emotions. (Id. ¶¶ 71–73.) She alleges as a result

of Defendant’s extreme and outrageous conduct, she needed to seek

medical attention.    (Id. ¶ 74.)   The Magistrate Judge recommends

dismissal because the conduct was not extreme or outrageous enough and

the statute of limitations has run. (Dkt. 37 at 23–25.) The Court finds



                                    14
      Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 15 of 16




no plain error because Plaintiff’s allegations fail as a matter of law. See

Peoples v. Guthrie, 404 S.E.2d 442, 444 (Ga. Ct. App. 1991) (a “false

accusation of dishonestly or lack of integrity in connection with one’s

employment conduct” cannot establish a claim for IIED); Clark v. Coats

& Clark, Inc., 990 F.2d 1217, 1229 (11th Cir. 1993) (holding that an

employee’s termination, without warning and after 38 years of

employment, might have been harsh and unkind but was not outrageous

enough to support a claim for IIED); Scott v. Rite Aid of Ga., Inc., 918 F.

Supp. 2d 1292, 1304–05 (M.D. Ga. 2013) (“The law is clearly established

that IIED claims under Georgia law are subject to a two-year statute of

limitations.”).

IV.    Conclusion

       Having reviewed the record de novo, the Court OVERRULES

Defendant’s objections (Dkt. 39) and ADOPTS the Magistrate Judge’s

Report and Recommendation (Dkt. 37). The Court GRANTS IN PART

and DENIES IN PART Defendant’s Motion to Dismiss (Dkt. 31).

Plaintiff's second amended complaint is dismissed with the exception of

her FMLA claims.




                                      15
Case 1:20-cv-00859-MLB-AJB Document 40 Filed 09/07/21 Page 16 of 16




 SO ORDERED this 7th day of September, 2021.




                                16
